Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1: Claims 1-9 recite a method, claims 10-18 recite a system, and claims 19-20 recite a non-transitory computer readable medium storing instructions. These are statutory categories. 
Step 2A, prong 1: The independent claims recite determining at least one starting location and at least one destination location of a user; determining at least one type of shared transportation that is located within a predetermined distance of at least one pathway that is utilized to reach the at least one destination from the at least one starting location; recommending the at least one type of shared transportation to the user; and reserving the at least one type of shared transportation to be utilized by the user based on the user accepting the recommendation. Determining an accommodation to recommend to a user and reserving the accommodation for the user is a commercial interaction, which falls within the “certain methods of organizing human activity” grouping of abstract ideas. 
Step 2A, prong 2: This judicial exception is not integrated into a practical application because the additional elements are generically recited elements. In claim 1, the additional element is a recitation that the method is computer-implemented. In claim 10 the additional elements are a memory, a processor, and instructions. In claim 19 the additional elements are a non-transitory medium, a processor, and instructions. These elements are generically recited computing elements. The combination of these additional elements with the abstract idea is no more than mere instructions to apply the exception using generic computer elements and functionality. Accordingly, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more (i.e. an inventive concept) to the abstract idea. The claims are ineligible.
Step 2A, prong 1: The dependent claims further define the abstract idea with additional commercial interactions or rules to be followed. Claims 2 and 11 recite determining a user’s current location. Claims 3 and 12 recite determining a user’s intended destination based on a user input. Claims 4 and 13 recite different types of vehicles that can be reserved. Claims 5 and 14 recite that the shared transportation should be within a predetermined distance of different points of a journey. Claims 6 and 15 recite different types of third-party transportation that 
Step 2A, prong 2: This judicial exception is not integrated into a practical application because the additional elements are generically recited elements. In claims 2 and 11 the additional elements are the sensors and the portable device. In claims 3 and 12 the additional element is the user interface. These are generically recited computing elements. The remaining dependent claims do not recite additional elements, and are therefore subject to the analysis of the independent claims. The combination of these additional elements with the abstract idea is no more than mere instructions to apply the exception using generic computer elements and functionality. Accordingly, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more (i.e. an inventive concept) to the abstract idea. The claims are ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-8, 10-11, 13-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2021/0063173 to Cope et. al. (“Cope”).
Claims 1, 10, and 19
Cope discloses the following elements:
A computer-implemented method for recommending shared transportation, comprising: ([0036] methods for comparing alternative transportation options; [0106] system may recommend transportation options)
determining at least one starting location and at least one destination location of a user; ([0092] transportation option generation 
determining at least one type of shared transportation that is located within a predetermined distance of at least one pathway that is utilized to reach the at least one destination from the at least one starting location; ([0094] transportation options within threshold distance of at least one of the starting location, destination, or waypoint are identified; options may include shared transportation options such as ride share vehicles or biking; [0097] options include bike-sharing)
recommending the at least one type of shared transportation to the user; ([0106] system may recommend travel options)
and reserving the at least one type of shared transportation to be utilized by the user based on the user accepting the recommendation. ([0115] user may select a presented travel option and reservation may be created)
Cope also discloses a processors, non-transitory media, instructions ([0220]) and memory ([0223]) as recited in claims 10 and 19. Cope claims priority to U.S. Patent No. 10,895,463, filed 7 Nov 2018.
Claims 2 and 11
Cope discloses the elements of claims 1 and 10, above. Cope also discloses:
wherein determining the at least one starting location includes communicating with location sensors of a portable device that is used by the user to determine current geo-location coordinates of the portable device. ([0093] starting location may be retrieved from global positioning sensor of user’s mobile device)
Claims 4 and 13
Cope discloses the elements of claims 1 and 10, above. Cope also discloses:
wherein the at least one type of shared transportation includes at least one type of shared vehicle, wherein the at least one type of shared vehicle includes at least one of: an automobile, a standing scooter, a scooter bike, a moped bike, a motor cycle, and a bicycle. ([0094] transportation mode options include public transportation, personal vehicles, rental vehicles, on demand vehicles, ride share vehicles, autonomous vehicles, and biking; [0097] options include bike-share options)
Claims 5 and 14
Cope discloses the elements of claims 4 and 13, above. Cope also discloses:
wherein determining the at least one type of shared transportation includes determining at least one type of shared vehicle that is available to be leased and is located within a predetermined distance of at least one of: the starting location, the at least one destination of the user, and at least one waypoint of the at least one pathway that is utilized to reach the at least one destination from the at least one starting location. ([0094] transportation options within threshold distance of at least one of the starting location, destination, or waypoint are identified; options may include shared transportation options such as ride share vehicles or biking)

Cope discloses the elements of claims 5 and 14, above. Cope also discloses:
wherein the at least one type of shared transportation includes at least one third-party transportation service, wherein the at least one transportation service includes at least one of: a taxi service, a ride share service, a bus service, a train service, and a trolley service. ([0094] transportation mode options include public transportation, personal vehicles, rental vehicles, on demand vehicles, ride share vehicles, autonomous vehicles, and biking; [0097] options include bike-share options)
Claims 7 and 16
Cope discloses the elements of claims 6 and 15, above. Cope also discloses:
wherein determining the at least one type of shared transportation includes determining at least one third-party transportation service that is located within a predetermined distance of at least one of: the starting location, the at least one destination of the user, and the at least one waypoint of the at least one pathway that is utilized to reach the at least one destination from the at least one starting location. ([0094] transportation options within threshold distance of at least one of the starting location, destination, or waypoint are identified; options may include shared transportation options such as ride share vehicles or biking)
Claims 8 and 17
Cope discloses the elements of claims 7 and 16, above. Cope also discloses:
wherein recommending the at least one type of shared vehicle includes presenting at least one recommendation pertaining to at least one of: the at least one type of shared vehicle and the at least one third-party transportation service. ([0094] transportation mode options include public transportation, personal vehicles, rental vehicles, on demand vehicles, ride share vehicles, autonomous vehicles, and biking; [0106] system may recommend travel options; [0116] transportation options are presented to user)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims 
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2021/0063173 to Cope et. al. (“Cope”) in view of U.S. Patent Publication No. 2018/0136655 to Kim et. al. (“Kim”).
Claims 3 and 12
Cope discloses the elements of claims 1 and 10, above. Cope also discloses:
wherein determining the at least one destination location includes determining at least intended destination of the user based on an input of the intended destination by the user on a user interface prompt . ([0091]-[0092] user enters destination location via user’s mobile computing device; [0200] lack of user input for a predetermined period of time may be interpreted as a user selection of none of the options)
Cope explicitly discloses a predetermined period of time for user entry of information. Cope does not explicitly disclose that the entry information is destination information. However, Kim discloses that time to enter a destination selection may be limited by a predefined amount. Kim, [0249]. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the .

Claims 9, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2021/0063173 to Cope et. al. (“Cope”) in view of U.S. Patent Publication No. 2016/0247096 to Scicluna et. al. (“Scicluna”).
Claims 9, 18, and 20
Cope discloses the elements of claims 8, 17, and 19, above. Cope also discloses:
wherein reserving the at least one type of shared transportation includes receiving a user input pertaining to a reservation of at least one of: the at least one type of shared vehicle and the at least one third-party transportation service that are recommended to the user, ([0094] transportation mode options include public transportation, personal vehicles, rental vehicles, on demand vehicles, ride share vehicles, autonomous vehicles, and biking; [0106] system may recommend travel options; [0116] transportation options are presented to user; user may select a presented travel option and reservation may be created)
wherein reservation data is updated and accessible by an owner or operator of the at least one type of shared vehicle and the at least one third-party transportation service. ([0113] server may record the transportation option chosen by the user; record may be saved for access at 
Creating a reservation necessarily requires that the reservation data is accessible by an owner or operator of the reserved good or service, and Cope expressly contemplates, for example, ride sharing, which necessarily includes at least one of an owner or an operator of the vehicle. Nevertheless, to the extent that Cope does not explicitly disclose that the reservation data is accessible by the owner or operator, Scicluna discloses that once a reservation is made, the reservation details are recorded in the operational database, and that the record keeping function stores information on to-be-fulfilled bookings. Scicluna, [0081], [0084]. Scicluna also discloses that booking details are accessible at [0147]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to combine the reservation system of Cope with the record keeping function of Scicluna in order to “respond immediately to any increased volume in work traffic and/or variation in numbers across the circuit of available” transportation options. Scicluna, paragraph [0014]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505.  The examiner can normally be reached on M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on (571)270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.E.C./Examiner, Art Unit 3628                                                                                                                                                                                                        
/EMMETT K. WALSH/Examiner, Art Unit 3628